MEMORANDUM **
Luis Silva-Torres and Maria Elena Gonzalez De Silva, husband and wife, seek review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying their applications for cancellation of removal. We dismiss in the petition for review.
We lack jurisdiction to review the discretionary determination that petitioners failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Petitioners’ contention that their removal would violate due process by infringing on their right to family unity is unavailing. See Urbano de Malaluan v. INS, 577 F.2d 589, 594 (9th Cir.1978); see also Mamanee v. INS, 566 F.2d 1103, 1106 (9th Cir.1977).
*753PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.